Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2020, 12/30/2020, 02/02/2021, 04/07/2021 and 05/20/2021 have been considered by the examiner.
There is no double patenting rejection over claims of U.S. Patent no. US 10423358 B1, US 10831408 B2 and U.S. Patent Application no. 16/689,867 as of right now because the claims of present application are not anticipated by or obvious over the claims of U.S. Patent no. US 10423358 B1, US 10831408 B2 and U.S. Patent Application no. 16/689,867 as of right now.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
In line 8 of claim 1, “identifying flows of data packets” should be corrected to -- identifying flows of the data packets--. Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 2 is objected to because of the following informalities:  
In line 2 of claim 2, “subsets of data packets” should be corrected to -- subsets of the data packets--. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: 
In line 1 of claim 7, “identifying flows of data packets” should be corrected to -- identifying flows of the data packets--. Appropriate correction is required.


Claims 8-9 are objected to because of the following informalities:
In lines 1-2 of claim 8, “reads data packets” should be corrected to -- reads the data packets--.  
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 10 is objected to because of the following informalities:  
In line 2 of claim 10, “aggregating common flows” should be corrected to -- aggregating the common flows--.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities: 
In line 3 of claim 11, “number of data packets” should be corrected to -- number of the data packets--.
  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: 
In line 4 of claim 13, “read data packets” should be corrected to -- read the data packets--.Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
In line 6 of claim 14, “identifying flows of data packets” should be corrected to -- identifying flows of the data packets--.
Appropriate correction is required.


Claims 15-20 are objected to because of the following informalities:  
In line 7 of claim 15, “a chunk of data packets” should be corrected to -- a chunk of the data packets--.
In line 11 of claim 15, “type of data packet” should be corrected to -- type of the data packet--.
Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 19 is objected to because of the following informalities:  
In lines 1-2 of claim 19, “reads data packets” should be corrected to -- reads the data packets--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 


As per claim 1, Wu et al. teach a system comprising: a network interface module configured to capture data packets into a binary format (para. 106, a packet capture system, a network interface card, capturing packets); non-volatile memory configured to temporarily store the data packets received by way of the network interface module in the binary format (para. 73, packet buffers used to receive packets flowing through the network and temporarily store received packets; para. 63, buffers occupy physically contiguous memory); a first array of processing elements configured to independently and asynchronously perform a first set of operations (para. 48, multi-processor systems); reading a chunk of data packets from the non-volatile memory (para. 66, chunk, packets, processing); and a second array of processing elements configured to perform a second set of operations (para. 48, multi-processor systems).
However Wu et al do not explicitly teach identifying flows of data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows; receiving the flow representations from the first array of processing elements, identifying and aggregating common flows across the flow representations into an aggregated flow representation; an interface to a database and writing, by way of the interface, information from the aggregated flow representation to the database.
Akahane et al. in an analogous art teach identifying flows of data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication with the teachings of Akahane et al. by including additionally identifying flows of data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows; receiving the flow representations from the first array of processing elements, identifying and aggregating common flows across the flow representations into an aggregated flow representation; an interface to a database and writing, by way of the interface, information from the aggregated flow representation to the database.

Wu et al. and Akahane et al. do not explicitly teach based on a filter specification, 
removing one or more of the flows from the aggregated flow representation. 
Hofmeister et al. in an analogous art teach based on a filter specification, removing one or more of the flows from the aggregated flow representation (para. 414, packet filter table, remove the flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication and Akahane et al.’s Patent Application Publication with the teachings of Hofmeister et al. by including additionally based on a filter specification, removing one or more of the flows from the aggregated flow representation. 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to select packet flows with particular number of data packets.
As per claim 2, Wu et al., Akahane et al. and Hofmeister et al. teach additional limitations.
Akahane et al. teach that identifying the flows comprises: identifying, as the flows, respective subsets of data packets within the chunk that have particular combinations of header field values; and representing each of the flows as an entry in the intermediate format (fig. 11, para. 72, the flow condition field 1102, a combination of the source IP address, the destination IP address, the host (upper layer) protocol, the TOS, the source port number, and the destination source port number (header field values)) for flow entry no. f1, f2 and f3.)

As per claim 3, Wu et al., Akahane et al. and Hofmeister et al. teach additional limitations.
Akahane et al. teach that the header information is from one or more of data link layer, network layer, and transport layer fields (para. 72, the source IP address, the destination IP address (the network layer), header information.)

As per claim 4, Wu et al., Akahane et al. and Hofmeister et al. teach additional limitations.
Akahane et al. teach that the header information comprises data link addresses, network addresses, or transport layer port numbers (para. 72, the source IP address, the destination IP address (network addresses), header information.)

As per claim 5, Wu et al., Akahane et al. and Hofmeister et al. teach additional limitations.
Akahane et al. teach that the metadata associated with the data packets include one or more of a count of the data packets or a count of bytes in the data packets, a device identifier for the system, or a physical port through which the data packets were received by the system (para. 57, the packet belonging to the flow, TCP, the source port number is SPRT1, the destination port number is DPRT3 (metadata).)

As per claim 6, Wu et al., Akahane et al. and Hofmeister et al. teach additional limitations.
Akahane et al. teach that aggregating the common flows across the flow representations into the aggregated flow representation comprises summing respective packet counts or byte counts 

As per claim 7, Wu et al., Akahane et al. and Hofmeister et al. teach additional limitations.
Akahane et al. teach that identifying flows of data packets within the chunk comprises calculating, based on header field values of the data packets within the chunk, respective hash values, wherein the hash values uniquely denote respective flows to which the data packets belong (para. 143, calculating a hash value according to an appropriate hash function from the header information in the received packet, and then selecting a dedicated statistic collection processing based on the hash value).

As per claim 10, Wu et al., Akahane et al. and Hofmeister et al. teach additional limitations.
Akahane et al. teach that different processing elements of the second array perform operations each of: identifying and aggregating common flows (para. 64, in fig. 8, the statistic information for collection is the number of received packets belonging to each flow (the packet count) (801), the total sum of the number of bytes for packet belonging to that flow (the byte count) (802).); and writing the information from the aggregated flow representation to the database (para. 23, statistics collection device, statistical values from a large number of flow samplings can be collected, storage means.)


.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”) and Hofmeister et al. (US 20040156313 A1, “Method and apparatus for performing data flow ingress/egress admission control in a provider network”) as applied to claim 1 above, and further in view of Maciocco et al. (US 20140071866 A1, “OPTIMIZING SEMI-ACTIVE WORKLOADS”).

As per claim 8, Wu et al., Akahane et al. and Hofmeister et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Wu et al., Akahane et al. and Hofmeister et al. do not explicitly teach that a further array of processing elements reads data packets from the network interface module in hard real-time with latencies within a first threshold.
Maciocco et al. in an analogous art teach that a further array of processing elements reads data packets from the network interface module in hard real-time with latencies within a first threshold (para. 27, Network interface may be configured to receive, during a time duration, a plurality of data packets; the plurality of data packets comprises a stream, the magnitude of the time duration may be specific to the data stream that incorporates the plurality of data packets. The magnitude of the time duration may reflect the amount of latency, a latency threshold that the data stream can tolerate.)



This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to control number of packets received at the network interface module in certain time interval.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”), Hofmeister et al. (US 20040156313 A1, “Method and apparatus for performing data flow ingress/egress admission control in a provider network”) and Maciocco et al. (US 20140071866 A1, “OPTIMIZING SEMI-ACTIVE WORKLOADS”) as applied to claim 8 above, and further in view of  Sander et al. (US 6571318 B1, “Stride based prefetcher with confidence counter and dynamic prefetch-ahead mechanism”).

As per claim 9, Wu et al., Akahane et al., Hofmeister et al. and Maciocco et al. substantially teach the claimed invention described in claim 8 (as rejected above).
However Wu et al., Akahane et al., Hofmeister et al. and Maciocco et al. do not explicitly teach that the first set of operations and the second set of operations are performed in soft real-time 
Sander et al. in an analogous art teach that the first set of operations and the second set of operations are performed in soft real-time with average latency within a second threshold, wherein the second threshold is greater than the first threshold (col. 11, lines 16-23, operation, latency, a second threshold greater than the first threshold)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication, Akahane et al.’s Patent Application Publication, Hofmeister et al.’s Patent Application Publication and Maciocco et al.’s Patent Application Publication with the teachings of Sander et al. by including additionally that the first set of operations and the second set of operations are performed in soft real-time with average latency within a second threshold, wherein the second threshold is greater than the first threshold.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to provide longer latency to process the data packets.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”) and Hofmeister et al. (US 20040156313 A1, “Method and apparatus for performing data flow ingress/egress admission control in a provider network”) as applied to claim 1 above, and further in view of NISHI (US 20160156516 A1, “MONITORING DEVICE, METHOD, AND MEDIUM”).

As per claim 11, Wu et al., Akahane et al. and Hofmeister et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Wu et al., Akahane et al. and Hofmeister et al. do not explicitly teach that the filter specification passes the flows that match a whitelist or the filter specification passes the flows that are in a set of top m flows in terms of number of data packets or number of bytes, wherein m is between 1 and 10,000.
NISHI in an analogous art teaches that the filter specification passes the flows that match a whitelist or the filter specification passes the flows that are in a set of top m flows in terms of number of data packets or number of bytes, wherein m is between 1 and 10,000 (para. 184, flow, the number of received packets is 10,000).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication, Akahane et al.’s Patent Application Publication and Hofmeister et al.’s Patent Application Publication with the teachings of NISHI by including additionally that the filter specification passes the flows that match a whitelist or the filter specification passes the flows that are in a set of top m flows in terms of number of data packets or number of bytes, wherein m is between 1 and 10,000.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to allow packet flows with certain number of data packets.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”)  as applied to claim 1 above, and further in view of Gamage et al. (US 20110026406 A1, “APPARATUS AND METHODS FOR CAPTURING DATA PACKETS FROM A NETWORK”).

As per claim 12, Wu et al., Akahane et al. and Hofmeister et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Wu et al., Akahane et al. and Hofmeister et al. do not explicitly teach that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system.
Gamage et al. in an analogous art teach that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system (para. 45, sampled data packet forwarding path comprises circuitry, a data sampling circuit that samples received data packets and forwards only a subset of the received data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication, Akahane et al.’s Patent Application Publication and Hofmeister et al.’s Patent Application Publication with the teachings of Gamage et al. by including additionally that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to process data packets sequentially with one packet processed by each packet processing device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”) and Hofmeister et al. (US 20040156313 A1, “Method and apparatus for performing data flow ingress/egress admission control in a provider network”) as applied to claim 1 above, and further in view of van Riel (US 20070061492 A1, “ZERO-COPY NETWORK I/O FOR VIRTUAL HOSTS”) and Hartwich (US 20110145491 A1, “METHOD FOR CONTROLLING ACCESS TO REGIONS OF A MEMORY FROM A PLURALITY OF PROCESSES AND A COMMUNICATION MODULE HAVING A MESSAGE MEMORY FOR IMPLEMENTING THE METHOD”).

As per claim 13, Wu et al., Akahane et al. and Hofmeister et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Wu et al., Akahane et al. and Hofmeister et al. do not explicitly teach a further array of processing elements configured to provide a virtual machine, wherein a packet processing application is executable on the virtual machine, and wherein a zero copy forwarding buffer.
van Riel in an analogous art teaches a further array of processing elements configured to provide a virtual machine, wherein a packet processing application is executable on the virtual machine, and wherein a zero copy forwarding buffer (paragraph 65, the computing system, virtual machine, zero-copy, buffer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication, Akahane et al.’s Patent Application Publication and Hofmeister et al.’s Patent Application Publication with the teachings of van Riel by including additionally a further array of processing elements 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for zero packet loss transfer of packets from a storage to an application.
Wu et al., Akahane et al., Hofmeister et al. and van Riel do not explicitly teach 
the packet processing application to read data packets from the non-volatile memory without packet loss.
Hartwich in an analogous art teach the packet processing application to read data packets from the non-volatile memory without packet loss (abstract, access the data packets stored in the memory without any loss of data; paragraph 23, data packets stored in the memory, processes are able to access the data packets without any loss of data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication, Akahane et al.’s Patent Application Publication, Hofmeister et al.’s Patent Application Publication and van Riel’s Patent Application Publication with the teachings of Hartwich by including additionally the packet processing application to read data packets from the non-volatile memory without packet loss.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity for the packet processing application to process all packets stored in the memory.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE .

As per claim 14, Wu et al. teach a computer-implemented method comprising: performing, by a first array of processing elements and in an independent and asynchronous fashion, a first set of operations (para. 48, multi-processor systems); reading a chunk of data packets from a non-volatile memory (para. 66, chunk, packets, processing); wherein the data packets were received by way of a network interface module in a binary format (para. 106, a packet capture system, a network interface card, capturing packets); and wherein the non-volatile memory is configured to temporarily store the data packets (para. 73, packet buffers used to receive packets flowing through the network and temporarily store received packets; para. 63, buffers occupy physically contiguous memory); and performing, by a second array of processing elements, a second set of operations (para. 48, multi-processor systems).
However Wu et al. do not explicitly teach identifying flows of data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows; receiving the flow representations from the first array of processing elements, identifying and aggregating common flows across the flow representations into an aggregated flow representation, and writing, by way of an interface, information from the aggregated flow representation to a database.
Akahane et al. in an analogous art teach identifying flows of data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows (fig. 11, para. 72, FIG. 11 shows the structure of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication with the teachings of Akahane et al. by including additionally identifying flows of data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows; receiving the flow representations from the first array of processing elements, identifying and aggregating common flows across the flow representations into an aggregated flow representation, and writing, by way of an interface, information from the aggregated flow representation to a database.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have 
Wu et al. and Akahane et al. do not explicitly teach based on a filter specification,
removing one or more of the flows from the aggregated flow representation.
Hofmeister et al. in an analogous art teach based on a filter specification, removing one or more of the flows from the aggregated flow representation (para. 414, packet filter table, remove the flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication and Akahane et al.’s Patent Application Publication with the teachings of Hofmeister et al. by including additionally based on a filter specification, removing one or more of the flows from the aggregated flow representation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to select packet flows with particular number of data packets.

Claims 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”) in view of Kurita et al. (US 20070116292 A1, “MOBILE TERMINAL, DATA COMMUNICATION METHOD, AND COMPUTER PROGRAM”), Dumitrescu et al. (US 20150341473 A1, “PACKET FLOW CLASSIFICATION”) and Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”).


However Wu et al. do not explicitly teach reading a content specification for a particular type of data packet, wherein the content specification indicates how to construct unique transaction keys for the particular type of data packet, and decoding the data packets in the subset from the binary format to an intermediate format based on the content specification, wherein the intermediate format includes a transaction key.
Kurita et al. in an analogous art teach reading a content specification for a particular type of data packet, wherein the content specification indicates how to construct unique transaction keys for the particular type of data packet, and decoding the data packets in the subset from the binary format to an intermediate format based on the content specification, wherein the intermediate format includes a transaction key (para. 191, the packet encryption/decryption unit of the near-field communication device decrypts the encrypted data with the first transaction key.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication with the teachings of Kurita et al. by including additionally reading a content specification for a particular 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to decode the data packets for analyzing packet content.
Wu et al. and Kurita et al. do not explicitly teach receiving the data packets as
decoded by the first array of processing elements, storing, in a hash table indexed by the transaction key, the data packets as decoded in the intermediate format.
Dumitrescu et al. in an analogous art teach receiving the data packets as decoded by the first array of processing elements, storing, in a hash table indexed by the transaction key, the data packets as decoded in the intermediate format (para. 67, received data packets, store, hash table, mapping a plurality of keys to corresponding traffic flows.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication and Kurita et al.’s Patent Application Publication with the teachings of Dumitrescu et al. by including additionally receiving the data packets as decoded by the first array of processing elements, storing, in a hash table indexed by the transaction key, the data packets as decoded in the intermediate format.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to analyze the data packets for characteristics.
Wu et al., Kurita et al. and Dumitrescu et al. do not explicitly teach reading the data 

Akahane et al. in an analogous art teach reading the data packets as stored, analyzing the data packets as read to identify a pre-determined set of characteristics (fig. 7, para. 63, the source IP address, the destination IP address, the host protocol, the source port number and destination port number for packets); an interface to a database; and writing, by way of the interface, the characteristics identified by the analysis to the database (para. 23, statistics collection device, statistical values from a large number of flow samplings can be collected, storage means.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication, Kurita et al.’s Patent Application Publication and Dumitrescu et al.’s Patent Application Publication with the teachings of Akahane et al. by including additionally reading the data packets as stored, analyzing the data packets as read to identify a pre-determined set of characteristics, an interface to a database; and writing, by way of the interface, the characteristics identified by the analysis to the database.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to analyze data packets with different characteristics.

As per claim 16, Wu et al., Kurita et al., Dumitrescu et al. and Akahane et al. teach the additional limitations.
Akahane et al. teach that the content specification defines an arrangement of fields within the particular type of data packet, and wherein the transaction key is based on values from one or more of the fields (para. 143, calculating a hash value (transaction key) according to an 

As per claim 17, Wu et al., Kurita et al., Dumitrescu et al. and Akahane et al. teach the additional limitations.
Dumitrescu et al. teach that decoding the data packets in the subset from the binary format to the intermediate format comprises: converting the content specification to a table that can be programmatically introspected; mapping values of fields of the data packets in the subset to entries in the table; and converting the entries in the table to the intermediate format (para. 67, a hash table, mapping a plurality of keys to corresponding traffic flows, a flow classification on received data packets, a key, received data packet.)

As per claim 18, Wu et al., Kurita et al., Dumitrescu et al. and Akahane et al. teach the additional limitations.
Akahane et al. teach that the pre-determined set of characteristics includes timing characteristics, packet count characteristics, byte count characteristics, or values in fields of the data packets as read (para. 57, packet, TCP protocol, the source port number, the destination port number; para. 64, the packet count, the byte count.)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Kurita et al. (US 20070116292 A1, “MOBILE TERMINAL, DATA COMMUNICATION METHOD, AND COMPUTER PROGRAM”), Dumitrescu et al. (US 20150341473 A1, “PACKET FLOW CLASSIFICATION”) and Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and  as applied to claim 15 above, and further in view of Maciocco et al. (US 20140071866 A1, “OPTIMIZING SEMI-ACTIVE WORKLOADS”).

As per claim 19, Wu et al., Kurita et al., Dumitrescu et al. and Akahane et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Wu et al., Kurita et al., Dumitrescu et al. and Akahane et al. do not explicitly teach that a further array of processing elements reads data packets from the network interface module in hard real-time with latencies within a first threshold.
Maciocco et al. in an analogous art teach that a further array of processing elements reads data packets from the network interface module in hard real-time with latencies within a first threshold (para. 27, Network interface may be configured to receive, during a time duration, a plurality of data packets; the plurality of data packets comprises a stream, the magnitude of the time duration may be specific to the data stream that incorporates the plurality of data packets. The magnitude of the time duration may reflect the amount of latency, a latency threshold that the data stream can tolerate.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication, Kurita et al.’s Patent Application Publication, Dumitrescu et al.’s Patent Application Publication and Akahane et al.’s Patent Application Publication with the teachings of Maciocco et al. by including additionally that a further array of processing elements reads data packets from the network interface module in hard real-time with latencies within a first threshold.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to control number of packets received at the network interface module in certain time interval.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Kurita et al. (US 20070116292 A1, “MOBILE TERMINAL, DATA COMMUNICATION METHOD, AND COMPUTER PROGRAM”), Dumitrescu et al. (US 20150341473 A1, “PACKET FLOW CLASSIFICATION”) and Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”) as applied to claim 15 above, and further in view of Gamage et al. (US 20110026406 A1, “APPARATUS AND METHODS FOR CAPTURING DATA PACKETS FROM A NETWORK”).

As per claim 20, Wu et al., Kurita et al., Dumitrescu et al. and Akahane et al. substantially teach the claimed invention described in claim 15 (as rejected above).
However Wu et al., Kurita et al., Dumitrescu et al. and Akahane et al. do not explicitly teach that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system.
Gamage et al. in an analogous art teach that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system (para. 45, sampled data packet forwarding path comprises circuitry, a data sampling circuit that samples received data packets and forwards only a subset of the received data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu et al.’s Patent Application Publication, Kurita et al.’s Patent Application Publication, Dumitrescu et al.’s Patent Application Publication and Akahane et al.’s Patent Application Publication with the teachings of Gamage et al. by including 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to process data packets sequentially with one packet processed by each packet processing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111